Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment and Allowability Notice
This Office action is responsive to the patent application No. 16695385 filed on 26 November 2019 (11/26/2019).  Claims 1-4 are pending.  

Priority 
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – foreign patent application JAPAN 2019-011582, filed on 25 January 2019 (01/25/2019).

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on April 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	Amendment of the specification:  
	Paragraph [0049] of the specification as filed is amended as follows: 

[0049]    In one embodiment of the semiconductor device described in this embodiment, 
part of side surfaces of the insulator 224 is in contact with the conductor 242, the conductor 242 is covered with the insulator 272, and the insulator 273 is positioned over the insulator 272, which is shown in FIG. 1B. The [[conductor 242 is sealed by the insulators 272 and 273; this inhibits oxidation of the conductor 242. The structure also yields a preferable result in some cases that hydrogen in the insulator 224 is absorbed into the insulator 272 through the conductor 242.


Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“device comprising: an oxide in a channel formation region; 5a transistor; and 
	a capacitor,…  
	a first conductor and a second insulator which are over a first insulator;  
	a third insulator over the first conductor and the second insulator;

	a third conductor in contact with… a side surface of the third oxide, and a top surface of the third oxide”,  combined with the other limitations of claim 1, such as:  
	“wherein the capacitor comprises: 
		a fifth conductor over the first insulator; 
		the third insulator over the fifth conductor; and  
		25the second conductor over the third insulator”,


The closest prior arts on record are:
	1)   Fig. 28B of Ohshima et al. (US 20170186749 A1, hereinafter “Ohshima”);
	2)   Fig. 61C of Yamazaki (US 20160225620 A1, hereinafter “Yamazaki”).
	
	Ohshima teaches similar structure of a transistor and Yamazaki teaches a transistor and a capacitor a capacitor having a common electrode, conductor 716a. 
 	But in Ohshima a pair of the conductor 240a and the conductor 240b functions as a source electrode and are not identified as oxides to match “a side surface of the second oxide, and a top surface of the second oxide; a third conductor in contact with… a side surface of the third oxide, and a top surface of the third oxide”.  Oxide semiconductor 230b is one component, not 2 separate to match a second oxide and a third oxide from claim 1.  
	In Ohshima component 230d, left and right portions, are not 2 conductors to correspond to the 2nd and the 3rd conductors from claim 1, instead 230d is a semiconductor to inhibit generation of a shallow level in the vicinity of the channel formed in the oxide semiconductor – see [0400] of  Ohshima.
.



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813